Citation Nr: 1739204	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1985 and from July 1987 to July 2001.

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran requested a personal hearing before a Veterans Law Judge.  In April 2015, the Veteran withdrew the request for a hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R.  § 20.702(e) (2016).

In an August 2015 Board decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered whether a new claim for a TDIU, either formal or informal, had been raised subsequent to a July 2010 final rating decision denial of a TDIU.  The Board found that the evidence of record submitted in March 2012 (a VA general examination) reasonably raised a new, informal claim for TDIU.  As such, the Board liberally construed the March 2012 VA general examination report as additional evidence of unemployability, which was sufficient to raise a new claim for a TDIU.  Consequently, the Veteran's claim for a TDIU.

In February 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the February 2016 Board Remand is included in the Duty to Notify and Assist sections below.


FINDINGS OF FACT

1.  For the period from February 25, 2014 to the present, the Veteran's service-connected disabilities meet the minimum percentage requirements for award of a TDIU.

2.  The Veteran's service connected disabilities; PTSD, fracture of the left elbow, degenerative arthritis of sacroiliac joint dysfunction and lumbar spine, right knee sprain, residuals of left hand injury, dermatophytosis of the toenails of both feet, residuals of left inguinal hernia repair, and left ulnar sensory neuropathy associated with fracture of left elbow disabilities; do not preclude him from obtaining or retaining substantially gainful employment 


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by April 2010, June 2010, and July 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  


B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran have been obtained.  The Veteran was also provided with a VA examination in June 2016.

As adequate notice and an examination were provided, the Board finds that the agency of original jurisdiction has substantially complied with the February 2016 remand directives and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  TDIU Law and Regulations

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.

As provided for in 38 C.F.R. § 4.16 (b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) is not met.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.   The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the present case, service connection has been granted for PTSD rated at 50 percent rating prior to February 25, 2014 and 70 percent thereafter; fracture of the left elbow rated at 10 percent; degenerative arthritis of sacroiliac joint dysfunction and lumbar spine rated at 10 percent; and right knee sprain, residuals of left hand injury, dermatophytosis of the toenails of both feet, residuals of left inguinal hernia repair, and left ulnar sensory neuropathy associated with fracture of left elbow, all with a noncompensable rating.  The combined rating prior to February 25, 2014 is 60 percent and 80 percent thereafter.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
 
The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  


III.  Factual Background

The Veteran underwent a VA general examination on March 27, 2012.  The VA examiner opined that it is not likely that the Veteran is able to obtain and maintain gainful employment in the physical sector unimpeded by his elbow and back problems; however, it is likely that the Veteran is able to obtain and maintain gainful employment in the sedentary sector unimpeded by his elbow, back or, hernia.  The VA examiner noted that the Veteran was working 20 hours per week as a labor inspector.  

By way of background, a VA examination from October 2009 indicates the Veteran retired from being a Marine and Army recruiter in June 2001 because he was eligible due to his age or duration of work.  A VA examination from December 2009 indicates the Veteran retired in 2006 due to heart and back problems.  A VA examination from October 2010 indicates the Veteran was employed part time.

The Veteran submitted an unofficial transcript from Florida Gulf Coast University dated January 2003 indicating he was currently enrolled in an undergraduate liberal studies program.  Subsequent vocational evidence indicates that in April 2012, the Veteran graduated from Hodges University with a bachelor's degree of science of management.  A few months later in September 2012 he was promoted in his position as an economic assistant to a higher pay grade due to his degree.  A vocational record shows that the Veteran's "disabilities are not aggravated by the nature of his job as this is a sedentary position, and he has an excellent working relationship with his supervisor and peers."  A vocational assessment indicates the Veteran was rehabilitated into gainful employment as of September 27, 2013.

The Veteran submitted documentation regarding his employment, including a USA Jobs description for his current position with the Department of Labor.  The position is at the GS-5 level with promotion potential to the GS-7 level.  The GS-5 level requires one (1) year of specialized experience equivalent to the GS-4 level in the Federal service.  His salary is $16.55 to $21.52 per hour at 16 to 32 hours per week.  The documentation also describes the nature of the position and the Veteran's duties.  It includes driving at night and working a mix of day, evening, and weekend hours as needed.  The skills required for the position include data collection by way of conducting personal and telephonic interviews with store managers and buyers, sales managers in auto dealerships, doctors, pharmacists, and other professionals.  For housing, interviews are with apartment managers, tenants, and home owners.  There is initial classroom and on-the-job training.  Persuasive interpersonal communication skills are necessary to obtain voluntary participation in surveys.  There are periodic training conferences of one to two weeks in Washington, D.C.    

In June 2016, the Veteran was afforded a social and industrial survey as part of a VA examination concerning his claim for TDIU.  He reported that after retiring from service in July 2001, he was hired as a sales representative in October, 2001 and worked there until 2008.  The Veteran reported that he did very well at that position and expanded the sales and serviced area from two counties to an expanded area.   In 2008, he had a heart attack on Father's Day and stopped working at that job.  In 2009, he began working for the Bureau of Labor Statistics on the consumer price index, which requires him to go from store to store pricing items and tracking how the prices have changed.  The Veteran reported that he works part time and works out of his house when documenting prices so that he can provide care to his disabled wife.  

The Veteran's current employer has made ADA reasonable accommodations for him such as a rolling computer to take into the stores he visits, primarily due to his back.  The Veteran reported that he has other people reach items on high and low shelves for him.  Veteran states that due to the PTSD, he does not sleep well, is easily frustrated and tends to avoid interaction with others.  However, those symptoms have not kept him from working and the examiner noted that the Veteran was in fact working at that time.  The examiner found that the Veteran's current position allows him to work independently and has limited interaction with others.

The Veteran and a caregiver manage the household affairs together.  The VA examiner opined that the Veteran is capable of managing his finances and affairs.

The Veteran also reported that he can no longer mow his lawn, go up any stairs or do basic household chores due to his disabilities but it is not possible to determine if the inability to complete those tasks is solely because of service-connected disabilities or the new injuries that he has incurred.  Regardless of not being able to complete those tasks, the VA examiner opined that the Veteran is easily able to sustain his current employment.  She also opined that because he works in a solitary role, his PTSD symptoms do not keep him from working.

The VA examiner concluded that it is less likely as that the Veteran's service connected disabilities solely prevent him from obtaining and maintaining gainful employment, especially with Nationally Mandated Federal Accommodation Regulations.  The Veteran based her opinion on spending three hours with the Veteran and reviewing the claims file.

The Veteran contends that he cannot maintain substantially gainful employment due to the service-connected disabilities.  He contends the June 2016 VA examination is flawed in that he does not work for the Department of Labor in a solitary role.  In addition, the Veteran contends that, although he currently works part-time at 20 hours per week as a Department of Labor inspector, this is marginal employment.  See January 2016 Informal Hearing Presentation; June 2016 VA examination; see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


IV.  Analysis

In assessing the Veteran's most severe PTSD disability rated at 70 percent, the most probative evidence suggests that the Veteran's symptoms do not substantially impair his ability to secure gainful employment.  His current position involves independent work within stores and remotely, referred to by the June 2016 VA examiner as "solitary" work, and he has minimal interaction with others.  When he does, his vocational documentation indicates that he does well with his supervisor and peers.  He completed an undergraduate degree in April 2012, directly resulting in higher pay at his current position.

Regarding the Veteran's functional mobility, the most probative evidence suggests that the Veteran is able to perform in the work place and his employer makes reasonable accommodations.  For example, he has a rolling computer to take into the stores he visits.  He also cannot reach high shelves, but reportedly has other people reach items on high and low shelves for him.  The June 2016 examiner considered this information and the claims file, and opined that it is less likely as not that the Veteran's service-connected disabilities solely prevent you from obtaining and maintaining gainful employment, especially with Nationally Mandated Federal Accommodation Regulations.  The examiner concluded the Veteran has made reasonable accommodations at his current job due to his service-connected back disability.

The Veteran is currently employed with the Department of Labor at a salary of $16.55 to $21.52 per hour, and at 16 to 32 hours per week.  The Board finds this evidence highly probative.  The Veteran also received higher pay following obtaining his bachelor's degree in April 2012.  The position promotes to the GS-7 level in the Federal service.  This Board considers this to be substantial employment.  

He is also able to perform a position that involves social interaction.  A vocational note indicates that his disabilities are not aggravated by his sedentary position.  Furthermore, the USA Jobs documentation indicates that the requirements for his current position include several elements of social interaction.  One of the requirements reaches the level of "persuasive" communication skills.  Prior to his current employment with the Department of Labor, he worked for several years following discharge as a sales representative.  

In the Informal Hearing Presentation (IHP), the Veteran's representative appears to challenge the credentials of the June 2016 VA examiner who rendered an unfavorable opinion in this case.  The Board notes the issue on appeal is the TDIU claim.  The representative requested a continued empathetic and detailed review of his claim by the BVA.  The Veteran's representative indicated that the Veteran is appealing for an instant grant of entitlement since he continues to remain unemployed.  The Board has considered this argument.

To the extent that the IHP can be construed as a challenge to the credentials of the VA examiner, the Veteran does not set forth specific reasons why the VA examiner is not qualified to give an opinion.  See  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  Here, the June 2016 VA examination was performed by Licensed Clincial Social Worker who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination).

Neither the Veteran nor his representative has provided persuasive argument that the medical evidence, including the recent June 2016 VA examination, was inaccurate or flawed.  The VA examiner was fully qualified to provide the opinion.  There is no reason for deeming the examination to be inadequate.  The opinion was thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record.  In contrast, the Veteran's lay assertions regarding his inability to maintain substantially gainful employment are outweighed by the other probative evidence of record.  Consequently, the Board finds the Veteran's own opinion pales in probative value when compared with the objective evidence of record.  

In sum, there has been no showing that the Veteran's total disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above for his compensable PTSD, left elbow, and lumbar spine disabilities.  He has a bachelor's degree in management, which resulted in a raise at his current position, where he has an "excellent working relationship with his supervisor and peers."  The same record also notes that his current position being part time "fits his needs" and that his "disabilities are not aggravated by the nature of his job as this is a sedentary position."  Therefore, the combined effect of the Veteran's disabilities on his ability to secure gainful employment was contemplated in this analysis based on the most probative evidence of record.  Although the Board acknowledges the effects of the Veteran's service-connected disabilities on his ability to work, the Veteran has maintained substantially gainful employment since discharge, currently with the Department of Labor.

Considering the most probative evidence of record, the Board finds that a TDIU is not warranted.  


ORDER


Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


